Citation Nr: 1748486	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  16-14 634	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California




THE ISSUE

Entitlement to service connection for Parkinson's disease.




ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel




INTRODUCTION

The Veteran had active duty service from June 1965 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's Parkinson's disease relates to his service.


CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.124a, Diagnostic Code 8004 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As the Board's decision to grant service connection for Parkinson's disease is fully favorable, no further action is required to comply with VA's duties to notify and assist.  38 U.S.C.A. § 5103, 5103(A); 38 C.F.R. § 3.159.




Legal Criteria

The Veteran is seeking service connection for Parkinson's disease, stating that it was caused by exposure to herbicide agents during service.

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, in the active military, naval, or air service, the United States will pay compensation to any veteran thus disabled and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 1110. 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The diseases presumed to be associated with exposure to herbicide agents include Parkinson's disease.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, such diseases shall be service-connected if the requirements of § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Parkinson's disease must have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

Analysis

The Board finds that the evidence is at least in equipoise on the question of whether the Veteran was physically present in mainland Vietnam during the period specified by 38 C.F.R. § 3.307(a)(6).  Service personnel records reflect that the Veteran served aboard the USS Collett from January 1966 to January 1968 and that he had a military occupational specialty of supply and disbursing officer.  In a May 2017 statement, the Veteran alleged that while aboard the USS Collett, he traveled to the city of Da Nang on June 7, 1967 and, therefore, set foot on land in Vietnam.  A September 2015 letter from his commanding officer aboard the USS Collett, A.B., indicates that the Veteran, as the ship's supply officer, had been ashore in the city of Da Nang on June 7, 1967 to pick up some supplies.  The Veteran also submitted a copy of the USS Collett's Deck Log Remarks Sheet dated June 7, 1967, indicating that the ship docked in Da Nang harbor and that at around 8 that morning the ship's motor whaleboat was placed in the water and was underway.  Another entry indicates that the ship's motor whale boat had returned around 2:30 in the afternoon and had been hoisted aboard.  Notably, many entries in the deck log were signed by A.B.  Resolving any doubt in the Veteran's favor, the Board finds that this evidence is credible supporting evidence that the Veteran set foot on land in Vietnam during the applicable time period.  Therefore, his exposure to herbicide agents is presumed.   

The next question is whether Parkinson's disease became manifest to a degree of 10 percent or more at any time after service.  A diagnosis of Parkinson's disease is sufficient in itself to constitute manifestation to a degree of 10 percent or more. See 38 C.F.R. § 4.124a, Diagnostic Code 8004.

Here, the medical evidence of record reflects that the Veteran has Parkinson's disease, noted to have been originally diagnosed in 2008 (see, e.g., April 2011 Kaiser Permanente treatment records; February 2017 VA Parkinson's Disease Disability Benefits Questionnaire).  Therefore, the record reflects that the Veteran has Parkinson's disease to a degree of 10 percent or more.

The evidence is at least in equipoise and the benefit of the doubt applies.  Accordingly, the Board concludes that Parkinson's disease is presumed to have resulted from exposure to herbicide agents in Vietnam, such presumption is not rebutted, and service connection for Parkinson's disease is warranted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

Service connection for Parkinson's disease is granted.



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


